 Case 3:19-cv-01275-SPM Document 29 Filed 10/14/20 Page 1 of 2 Page ID #85




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JOHNNY ALAN CORBIN,

                   Plaintiff,

 v.                                                  Case No. 19-CV-01275-SPM

 TYSON FOODS, INC., a foreign
 Corporation,

                   Defendant.

                         ORDER AMENDING SCHEDULING
                            AND DISCOVERY ORDER
MCGLYNN, District Judge:

       Plaintiff Johnny Alan Corbin has filed a Motion to Amend/Correct the Scheduling Order (Doc.

28). Defendant Tyson Foods, Inc. does not oppose the Motion. Having reviewed the Motion, the Court

approves it and AMENDS the previous Scheduling Order in the following ways:

1.     Plaintiff’s deposition shall be taken by November 20, 2020.

2.     Defendant’s deposition shall be taken by November 20, 2020.

3.     Expert witnesses shall be disclosed, along with a written report prepared and signed by the

       witness pursuant to Federal Rule of Civil Procedure 26(a)(2), as follows:

       Plaintiff’s expert(s): December 5, 2020.

       Defendants’ expert(s): January 5, 2021.

4.     Discovery shall be completed by February 8, 2021 (which date shall be no later than 115 days

       before the first day of the month of the presumptive trial month or the first day of the month of

       the trial setting). Any written interrogatories or request for production served after the date of

       the Scheduling and Discovery Order shall be served by a date that allows the served parties the
 Case 3:19-cv-01275-SPM Document 29 Filed 10/14/20 Page 2 of 2 Page ID #86




     full 30 days as provided by the Federal Rules of Civil Procedure in which to answer or produce

     by the discovery cut-off date.

5.   All dispositive motions shall be filed by February 23, 2021 (which date shall be no later than

     100 days before the first day of the month of the presumptive trial month or the first day of the

     month of the trial setting). Dispositive motions filed after this date will not be considered by

     the Court.

6.   The Final Pretrial Conference is set for May 11, 2021 at 1:30 PM and Presumptive Jury

     Trial Month is set for June 2021 before U.S. District Judge Stephen P. McGlynn in East St.

     Louis, Illinois.

     IT IS SO ORDERED.

     DATED: October 14, 2020


                                                     s/ Stephen P. McGlynn
                                                     STEPHEN P. MCGLYNN
                                                     U.S. District Judge




                                           Page 2 of 2
